PER CURIAM
On March 8, 1982, we affirmed without opinion defendant’s convictions in Multnomah County, for robbery in the second degree, ORS 164.405, and kidnapping in the second degree, ORS 163.225. 56 Or App 396, 643 P2d 424 (1982). Thereafter, we held in State v. Wolfe, 61 Or App 409, 657 P2d 227 (1983), that the search and seizure involved in that case and in this case was unlawful and reversed defendant’s convictions for first degree rape and second degree kidnapping. We then recalled the decision in this case to enable us to review the record. On reviewing the record and on reconsideration, we withdraw our former decision and hold that the search and seizure in the present case was unlawful for the reasons stated in State v. Wolfe, supra.
Former decision withdrawn. Reversed and remanded for a new trial.